UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

STEPHANIE GILMORE,

                      Plaintiff,

       v.                                                   1:19-CV-888 (TJM/CFH)

SARATOGA CENTER FOR CARE LLC;
DANIELLE ZASTAWNY,

                Defendants.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                     DECISION and ORDER

I.     INTRODUCTION

       This pro se action brought pursuant to Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §2000e, et seq.; the New York Whistleblower Law, N.Y. Lab. Law § 740;

and the New York Health Care Whistleblower Law, N.Y. Lab. Law § 741, was referred to

the Hon. Christian F. Hummel, United States Magistrate Judge, to review Plaintiff’s in

forma pauperis application and for an initial review of the complaint pursuant to 28 U.S.C.

§ 1915(e). Magistrate Judge Hummel recommends that Plaintiff’s Title VII claim against

Defendant Danielle Zastawny be dismissed with prejudice because individual supervisors

are not subject to Title VII liability in this Circuit, and that the remainder of Plaintiff’s

complaint be allowed to proceed. Magistrate Judge Hummel also recommends that if the

Court adopts his recommendations, that the matter be returned to him for service of the

                                                  1
complaint and summonses upon the defendants. Plaintiff has not filed timely objections.

II.    DISCUSSION

       After examining the record, this Court has determined that the recommendations in

the Report-Recommendation and Order are not subject to attack f or plain error or manifest

injustice.

III.   CONCLUSION

       Accordingly, the Court ACCEPTS and ADOPTS the recommendations in the

Report-Recommendation and Order [Dkt. No. 4] for the reasons stated therein. Therefore,

it is hereby

       ORDERED that Plaintiff’s Title VII claim as alleged against Defendant Danielle

Zastawny is DISMISSED WITH PREJUDICE; and it is further

       ORDERED that the remainder of Plaintiff’s complaint is permitted to proceed

against both Defendants; and it is further

       ORDERED that the Clerk of the Court return this case to Magistrate Judge Hummel

for service of the complaint and summonses upon the defendants.

IT IS SO ORDERED.

Dated:November 21, 2019




                                             2
